CRIST, Presiding Judge.
The state appeals from the trial court’s order granting respondent’s Rule 27.26 motion to vacate judgment and sentence for three armed criminal action convictions. We affirm.
On June 7, 1979, respondent was sentenced to fifteen years for the crime of forcible rape and received concurrent three years terms for three counts of armed criminal action. On June 9, 1980, respondent filed a motion pursuant to Rule 27.26 seeking to set aside the armed criminal action convictions on the grounds that they constituted double jeopardy in violation of Amendments V and XIV to the United States Constitution. On December 30,1980, the trial court entered an order vacating the judgment and sentences as to the armed criminal action convictions.
A recent decision of the Missouri Supreme Court, State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981), controls our decision here that the trial court properly vacated the armed criminal action convictions.
Judgment affirmed.
REINHARD and SNYDER, JJ., concur.